PER CURIAM.
Appellant, Earrien Webster, contends the trial court erred by finding that he violated his probation by committing a trespass where the violation was never alleged in the affidavit of probation violation. Appellant further alleges that the trial court imposed an illegal sentence on count two (carrying a concealed firearm, a third degree felony) by imposing a sentence of six years in prison.
Appellee, State of Florida, concedes error on both points. We therefore reverse and remand for further proceedings.
GUNTHER, C.J., and FARMER and SHAHOOD, JJ., concur.